DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Frykhult ‘575, Kane ‘093 and Danielsson ‘999 teaches the filter support system/structure and method as detailed in the previous office action but do not teach the distal end of the transverse beam comprises a solid portion configured to terminate a distal end of a transverse drainage conduit of the transverse beam and the solid portion is removably connected to a solid portion of an adjacent module nor would it have been obvious to one of ordinary skill in the art to provide such a feature in combination with the other claimed structures/features of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Attached hereto is a copy of the proposed amendments submitted by applicant and discussed during the interview of 4/19/21. The proposed amendments were inadvertently omitted from the interview summary record and are submitted herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778